410 F.2d 399
Roy M. COHN, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 492.
Docket 32618.
United States Court of Appeals Second Circuit.
Argued May 22, 1969.
Decided May 22, 1969.

John A. Santospirito, New York City (Saxe, Bacon & Bolan, New York City, on the brief), for appellant.
Loring W. Post, Department of Justice, Washington, D. C. (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson and Meyer Rothwacks, Attys., Washington, D. C., on the brief), for appellee.
Before LUMBARD, Chief Judge, FEINBERG, Circuit Judge, and TIMBERS, District Judge.*
PER CURIAM:


1
Taxpayer appeals from an unreported decision of the Tax Court, Arnold Raum, J., which held that the sum of $27,247 received by taxpayer in 1958 was compensation for services as a co-executor rather than a gift. The same issue on substantially the same evidence had been similarly decided in a suit for a refund on behalf of taxpayer's co-executor in the United States District Court for the Southern District of New York. Frank v. United States, 260 F. Supp. 691 (S.D. N.Y.1966). We affirm on the opinion of the Tax Court.



Notes:


*
 Chief Judge of the District of Connecticut, sitting by designation